UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53



              United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted November 2, 2006*
                            Decided November 3, 2006

                                      Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

No. 05-3887

UNITED STATES OF AMERICA,                      Appeal from the United States
    Plaintiff-Appellee,                        District Court for the Northern
                                               District of Illinois, Eastern Division.
      v.
                                               No. 03 CR 935
SERGIO DIAZ,
    Defendant-Appellant.                       Amy J. St. Eve,
                                                 Judge.


                                    ORDER

        Sergio Diaz was convicted of being a felon in possession of a firearm under
18 U.S.C. § 922(g)(1), which he argues is unconstitutional. He first made this
argument when he moved to dismiss his indictment, asserting that the statute is
unconstitutional under the commerce clause because it criminalizes the possession
of firearms that do not substantially affect interstate commerce. See United States


      *
         After examination of the briefs and the record, we have concluded that oral
argument is unnecessary. Counsel concedes that he raises his argument here only
to preserve it for review by the Supreme Court. Thus, the appeal is submitted on
the briefs and the record. Fed. R. App. P. 34(a)(2).
No. 05-3887                                                                   Page 2


v. Lopez, 514 U.S. 549 (1995). The district court denied Diaz’s motion without
explanation.

       A jury subsequently found Diaz guilty. Afterward, Diaz moved for acquittal
or a new trial under Rules 29 and 33 of the Federal Rules of Criminal Procedure
renewing, among other things, his arguments from his earlier motion. The district
court denied this motion without explanation.

       On appeal, Diaz reiterates his argument that § 922(g)(1) is unconstitutional
on its face because it lacks the required nexus to interstate commerce under Lopez.
Diaz admits that the precedent of this circuit is against him and that he raises the
argument only to preserve it for review by the Supreme Court.

       We have consistently rejected Diaz’s argument. See, e.g., United States v.
Van Sach, 458 F.3d 694, 703 (7th Cir. 2006); United States v. Olson, 408 F.3d 366,
372-73 (7th Cir. 2005); United States v. Lemons, 302 F.3d 769, 772-73 (7th Cir.
2002); United States v. Bass, 325 F.3d 847, 849 (7th Cir. 2003). If Lopez does
invalidate § 922(g)(1), it is for the Supreme Court to so hold. Lemons, 302 F.3d at
773.

                                                                         AFFIRMED